In re Percy Johnson; applying for second motion to enforce Orders of this Court dated November 18, 1994 and June 23, 1995; Parish of Orleans, Criminal District Court, Div. “A”, No. 248-206.
Granted. The district court is ordered to comply with this Court’s prior order, see State ex rel. Johnson v. Whitley, 93-0865 (La. 11/18/94), 646 So.2d 366, applying the principles enunciated in State v. Harris, 93-1098 (La. 1/5/96), 665 So.2d 1164, within thirty days. The district court is further or*533dered to provide this Court with proof of COmplÍanCe-
LEMMON, J., not on panel.